Holmes, J.,
dissenting. The broad issue presented here is whether a complaint against police officers which merely alleges injury to a motorist resulting from the motorist’s loss of control of his motor vehicle as he was fleeing from the police states a claim for which relief can be granted.
R.C. 4511.24 sets forth a specific regulation of police officers who are properly pursuing traffic offenders. R.C. 4511.24 states:
“The prima-facie speed limitations set forth in section 4511.21 of the Revised Code do not apply to emergency vehicles or public safety vehicles when they are responding to emergency calls and are equipped with and displaying at least one flashing, rotating, or oscillating light visible under normal atmospheric conditions from a distance of five hundred feet to the front of the vehicle and when the drivers thereof sound audible signals by bell, siren, or exhaust whistle. This section does not relieve the driver of an emergency vehicle or public safety vehicle from the duty to drive with due regard for the safety of all persons using the street or highway.” (Emphasis added.)
The legislature requires the driver of public safety vehicles to use due regard for the safety of all persons using the street or highway, which would necessarily include a motorist being pursued by a police officer. However, as Judge Strausbaugh of the Tenth District Court of Appeals in his dissent in this matter stated:
“* * * [T]he mere fact that police officers were in pursuit of decedent does not give rise to a duty of care owed to decedent who, by his own efforts, attempted to elude capture and suffers injury. * * *
“In the present case, plaintiff has failed to allege any facts sufficient to demonstrate a breach of any duty owed the decedent (i.e., that the officers were not in uniform, were not in a marked patrol car, had not operated a siren or other sound device, or had failed to operate flashing lights during the chase). * * * [Pjlaintiff has failed to enumerate in her complaint a breach of any duty owed to the decedent * *
The complaint’s allegations that the decedent was not committing an offense and that the police had no probable cause to pursue him are irrelevant. The majority in this case ignores that even if a motorist reasonably believes he is acting within the law, he does not have a right to disregard a pursuing police vehicle or to in*147crease his speed. If he refuses a police request to stop, he may be in violation of R.C. 4511.02 (compliance with order of police officer). A refusal to stop in response to a pursuing police vehicle is reasonable grounds for suspicion and further pursuit. The decedent had no right to flee the pursuing police officers.
In Proposition of Law No. Two advanced by the Ohio State Highway Patrol, the issue is whether a complaint which alleges injury to a motorist while being pursued by police officers states a claim for which relief can be granted unless it also alleges that the police vehicle was not identifiable as such, or that the flight was otherwise lawful. Under Civ. R. 8 and the general rules of notice pleading, a complaint must set forth operative facts sufficient to give fair notice of the nature of the claim. In Fancher v. Fancher (1982), 8 Ohio App. 3d 79, 83, 8 OBR 111, 116, 455 N.E. 2d 1344, 1348, the Court of Appeals for Hamilton County quoted with approval the following passage from 5 Wright & Miller, Federal Practice and Procedure: Civil (1969), at 120-123, Section 1216 (now [1990], at 156-159, Section 1216):
“* * * [T]he complaint must contain either direct allegations on every material point necessary to sustain a recovery on any legal theory, even though it may not be the theory suggested or intended by the pleader, or contain allegations from which an inference fairly may be drawn that evidence on these material points will be introduced at trial. * * *”
In the case sub judice, the plaintiffs complaint alleges that the decedent was being chased by police officers. Ipso facto, the decedent was in flight from those officers. Flight from a police officer is a criminal offense. R.C. 4511.02. Since a person ordinarily lacks a right to flee a police officer, a complaint alleging injury from the motorist’s own act of fleeing must at least allege facts showing that the flight was lawful or justified. Plaintiff’s complaint does allege that the decedent’s right to flee derived from the secondary allegation that before the inception of the chase the “decedent was not committing any offense.” However, the complaint fails to allege that the police vehicle was not identified as such. Furthermore, the complaint fails to state whether the patrol officers were uniformed, were in a marked patrol car, or operated a siren or flashing lights during the chase. Nor from the complaint can the reason for the chase or the type of signals, if any, given to plaintiff’s decedent before the chase was initiated be determined. Thus, in order to prevail on the theory suggested by the court of appeals, that the decedent may have been fleeing from a “menace created by unknown persons,” the complaint must set forth some operative facts in order to give the defendant fair notice of this theory. There are no facts in the plaintiff’s complaint from which it can reasonably be inferred that the pursuing police vehicle was not identifiable as such.
Unsupported legal conclusions are not sufficient to withstand a motion to dismiss. Mitchell v. Lawson Milk Co. (1988), 40 Ohio St. 3d 190, 193, 532 N.E. 2d 753, 756; Schulman v. Cleveland (1972), 30 Ohio St. 2d 196, 198, 59 O.O. 2d 196, 197, 283 N.E. 2d 175, 176. Broad and vague legal conclusions, such as that the police chase constituted “brutal and outrageous conduct,” and that the decedent “was negligently, needlessly, willfully and maliciously being pursued by Defendants,” do not allege operative facts sufficient to give notice of the nature of the claim.
*148In Proposition of Law No. Three advanced by the Ohio State Highway Patrol, the issue is whether it appears beyond doubt from the complaint that the plaintiff can prove no set of facts which would entitle her to relief, and how far the trial court may go in imagining facts that would support the complaint. In order for a motion to dismiss to be granted, “it must appear beyond doubt from the complaint that the plaintiff can prove no facts entitling him to recovery.” (Emphasis added.) O’Brien, v. University Community Tenants Union, Inc. (1975), 42 Ohio St. 2d 242, 71 O.O. 2d 223, 327 N.E. 2d 753, syllabus. However, courts do not accept unwarranted inferences. Hiland Dairy, Inc. v. Kroger Co. (C.A.8, 1968), 402 F. 2d 968, 973; Ryan v. Scoggin (C.A.10, 1957), 245 F. 2d 54, 57. Courts should not go so far as to indulge in conjecture concerning facts that are not pleaded, argued or suggested by the nonmoving party. The scenario of a menace from unknown persons, imagined sua sponte by the majority of the court of appeals, is unwarranted. Such a menace was not alleged by the complaint. The complaint alleges that the decedent was being chased by defendant’s police officers. It does not allege that the decedent did not know or could not have known that they were police officers. Also, this scenario was not suggested by the plaintiff’s arguments. In view of the allegations of the complaint, the arguments made by the plaintiff in support of the complaint, and the representations of fact supplied by the plaintiff, a discussion of a menace from unknown persons is unwarranted here.
Accordingly, I would reverse the court of appeals, and grant the defendant’s motion to dismiss the complaint.